MEMORANDUM ***
Margaret Newberg appeals the district court’s summary judgment in her action seeking review of the Administrative Law Judge’s (“ALJ”) order denying her claims for social security disability benefits. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s order and will uphold the Commissioner’s decision if it is supported by substantial evidence and is free of legal error. See Pagter v. Massanari, 250 F.3d 1255, 1258 (9th Cir.2001). We affirm.
Newberg contends that the ALJ improperly rejected the opinion of her examining physician, Dr. Parker, in finding that New-*422berg did not suffer from a severe mental impairment. The ALJ rejected Dr. Parker’s evidence regarding a severe mental impairment in part because the opinion was solicited in the litigation context and not for purposes of amelioration or cure of an impairment. Although this reason was not legitimate for rejecting Dr. Parker’s opinion, see Reddick v. Chater, 157 F.3d 715, 726 (9th Cir.1998), the ALJ’s decision is supported by the opinions of treating physicians that Newberg does not suffer from a severe mental impairment. The ALJ properly balanced the medical testimony, giving more weight to treating physicians’ opinions than to the examining physician’s opinion. Lester v. Chater, 81 F.3d 821, 830 (9th Cir.1995). The ALJ’s decision is supported by substantial evidence. See id. at 831.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.